DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 1nd 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn (US 5418409) .



    PNG
    media_image1.png
    297
    412
    media_image1.png
    Greyscale

	With respect to claim 1, Kuhn (US 5418409) discloses a comparator comprising: a first selector (11) configured to select one of a first reference voltage(Vs) and a first correction reference voltage 
  	With respect to claim 15, figure 1 of Kuhn discloses a comparator comprising: a first selector (11) configured to select one of a first reference voltage (Vs) and a first correction reference voltage (VH), based on a first determination value (Q bar) of data at a past time of a first adjacent channel and a second determination value (other one of Q) of data at a past time of a second adjacent channel; a first comparator (1) configured to compare a difference between a voltage selected from the first reference voltage (Vs) and the first correction reference voltage (VH)and a second reference voltage (VL) with an input voltage at a current time of a target channel; and a first output unit (14) configured to determine an output voltage at the current time of the target channel, based on a comparison result of the first comparator(1).
  	With respect to claim 16, figure 1 of Kuhn discloses the comparator of claim 15, further comprising: a second selector (12) configured to select one of the second reference voltage and a second correction reference voltage, based on the first determination value and the second determination value; a second comparator (1) configured to compare a difference between a voltage selected from the second reference voltage and the second correction reference voltage and the first reference voltage with the input voltage; and a second output unit(13) configured to determine an output voltage at the current time of the target channel, based on a comparison result of the second comparator.
 	 

Allowable Subject Matter
Claims 2-14 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claim 2, the prior art of record fails to suggest or disclose, wherein the input voltage is a differential signal and includes a first input voltage and a second input voltage, wherein the first comparator is configured to compare the difference between the first input voltage and the second input voltage with the difference between the voltage selected from the first reference voltage and the first correction reference voltage and the second reference voltage.
 	Here, the Kuhn reference is the closest reference.  Kuhn does not disclose the differential aspect and the relative comparisons from the comparators given the differential aspect.  
 	With respect to claim 17 and 18, the prior art of record fails to suggest or disclose the comparator of claim 16, including the first NOR gate and the relative positions of the NOR gate with discloses first through eighth transistors.

Claims 19-20 allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to claim 19, the closes prior art of record is Saunders (US 5933459).  Saunders fails to suggest or disclose a first comparator configured to select one of a first reference voltage and a first correction reference voltage, based on a determination value of data at a past time of at least one adjacent channel, and compare a difference between the selected voltage and a second reference voltage with an input voltage at a current time of a target channel; a second comparator configured to 
 	Here the multiple comparisons existing within the comparator based on the value of data at the past time of the at least adjacent channel render the claim distinguishable over the prior art.  This is different as opposed to Kuhn in that the earlier claim language of claim 1, only requires the selection ability not the comparison ability which can be done by a switch as opposed to a multiple input comparator required in claims 19 and 20.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHAREEM E ALMO/Examiner, Art Unit 2849                     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842